Order granting motion for temporary injunction reversed upon the law and the facts, and motion denied, without costs. While we are slow to interfere with the discretion of the Special Term in granting or refusing an injunction pendente lite, leaving the parties to try the action, when, if desired, the ease may come before us on findings of fact and conclusions of law, the injunction in this ca'se is mandatory, requiring defendant to remove its poles and wires. The defendant has instituted a proceeding to acquire the right to maintain those poles and wires, as it may do upon making just compensation to .the plaintiffs. The interruption of its service will inflict very serious injury, *730not only upon defendant, but upon those relying on its service. We think in the exercise of a sound legal discretion the injunction pendente lite should be denied. Defendant should proceed at once with the condemnation proceeding. In view of the delay in these proceedings, the reversal is without costs. Kelly, P. J., Jaycox, Manning, Kapper and Lazansky, JJ., concur.